[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                            No. 11-10153                  MAY 18, 2012
                                      ________________________             JOHN LEY
                                                                            CLERK
                           D.C. Docket No. 2:10-cr-00036-CEH-DNF-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff - Appellee,

                                              versus

DARRYL LAMAR POWELL,
a.k.a. Darrell Powell,

llllllllllllllllllllllllllllllllllllllll                              Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (May 18, 2012)

Before WILSON, ANDERSON, and HIGGINBOTHAM,* Circuit Judges.

PER CURIAM:

___________________________

         *Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
         Darryl Lamar Powell appeals his conviction and sentence for possession of

a firearm and ammunition by a convicted felon, in violation of 18 U.S.C. §§

922(g) and 924(e). The Court has considered all of Powell’s specifications of

error, including:

         (1) whether two of Powell’s prior state convictions, which serve as the basis

for his Armed Career Criminal Act (ACCA) enhancement, were “committed on

occasions different from one another,” as required by 18 U.S.C. § 924(e);

         (2) whether a jury must determine beyond a reasonable doubt the facts

underlying the ACCA’s statutory requirements, specifically, whether the prior

crimes were committed on different occasions;

         (3) whether the district court improperly admitted evidence pursuant to Fed.

R. Evid. 404(b), and failed to grant a mistrial;

         (4) whether parts of the government’s closing statement provided grounds

for a mistrial;

         (5) whether the effects of the trial errors cumulatively denied Powell a fair

trial;

         (6) whether the jury instructions constructively amended the indictment;

         (7) whether the evidence was sufficient to support the convictions;

         (8) whether the information that supplied probable cause to search Powell’s

                                            2
residence was stale; and

      (9) whether 18 U.S.C. § 922(g) is a constitutional exercise of Congress’s

authority under the Commerce Clause.

      After review and consideration of the briefs and the record, and having the

benefit of oral argument, we find no harmful error in the proceedings in the district

court. Therefore, the decision of the district court is

      AFFIRMED.




                                           3